Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 02/14/2022 is acknowledged.
The rejection of claims 1-9, 12, 13 under 35 U.S.C. 112(b) is withdrawn per claim amendments or claim cancellations. 
Claims 1, 3, 5-7, 11-12 have been amended.
Claims 15-17 have been newly added.
Claims 13-14 are cancelled.
Claims 1-12, 15-17 are being considered on the merits.
Claim Objections
	Claims 1, 5, 8, 9 are objected to for reciting the word “cofactor”. It is suggested to amend this term to ‘activator’. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Benucci et al. (J. Food Sci. Technol. 53: 1130-1139 (2016), hereinafter R1) in view of JP 51-19899 (hereinafter R2)
Claim 1 is a method for improving quality of a beverage through the use of a cysteine protease and a cofactor (activator). Claim 1 has been amended to recite a method for improving the quality of beverages based on plant musts (i.e. wine). The method comprises adding a cysteine protease and a cofactor (activator) additive to a beverage. Claim 1 is limited to the range of the additive. 
Claims 1, 7- R1 discloses a method for protein stabilization in white wine. (Title)
Claims 2, 3, 4 -R1 teaches of using papain (papaya source) or bromelain (pineapple stem source) in improving wine stability regarding protein precipitation. The method is effective in decreasing both wine hazing potential and total protein amount. (Abstract)
Claims 1-4, 6, 7, 9 - R1 discloses a wine treatment regimen in packed bed reactor. The treated wine is analyzed to determine the hazing potential and the total protein content. (page 1132, left col. Wine treatment in packed-bed reactor)
Claims 8, 9 - R1 discloses kinetic study of native and immobilized bromelain and papain. (Table 2)
Claim 13 - R1 discloses that applying the optimized process conditions and a single pass through the packed-bed reactor significantly reduced the hazing potential in all tested wines, as well as reducing the protein content. (page 1136, left col. par. 2, and Fig 2a and Fig. 2b). Furthermore, R1 discloses that bromelain was always more effective than papain. (page 1136, left col., par. 3)
R1 concludes the results show that enzymatic treatment is effective in reducing turbidity and protein content in wine; while having little effect on wine quality. (page 1138, left col. last par.)
R1 clearly discloses the effect of cysteine proteases such as bromelain and papain on improving wine stability through reducing haze formation and protein content. However, R1 is silent to the use of cofactors (activators) in enzymatic treatment of wine.
Claim 1, 5 - R2 clearly disclose that use of activators such as cysteine improves the activity of cysteine proteases such as bromelain, papain and ficin. (English Abstract).
It is noted that hydrolases such as bromelain, papain or ficin (all cysteine proteases) do not comprise “cofactors” such as those known for e.g. oxidoreductases. In other words, the activators are not essential for the proteolytic activity; but they only increase the efficiency of the enzyme.
Claims 5, 10-11, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Benucci et al. (J. Food Sci. Technol. 53: 1130-1139 (2016), hereinafter R1) and of JP 51-19899 (hereinafter R2), further in view of Sundd et al. (Biosci. Biotechnol. Biochem. 62: 1947-1955 (1998), hereinafter R3) OR Kaul et al. (Nahrung/Food 46: 2-6 (2002), hereinafter R4) OR Rowan et al. (US 5,106,621; hereinafter R5)
Disclosures of R1-R2 are hereby incorporated by reference as outlined above.
R1-R2 disclose the use of cysteine proteases represented by bromelain or papain in reducing hazing potential and protein content in wines; as well as the effect of activators of such cysteine proteases. However, R1 or R2 are silent to the use activators other than cysteine.
Claim 12 - R3 discloses the purification of a plant cysteine protease (Title)
Claims 5, 10, 11 - R3 clearly teaches of effects of thiol-specific activators such as cysteine, mercaptoethanol, DTT, and glutathione. R3 discloses that the activators are necessary for maximum activity under the given conditions. (pages 1948 and 1951, right col. Effects of activators)
R3 sets forth the extraction and purification of the cysteine protease. Therefore, extracting, clarifying, concentrating the enzyme preparation as recited in claim 12 would have been a conventional procedure for protein purification and concentration.
R3 is also silent to the effect of calcium ions on the activity of a cysteine protease.
Claim 5 - R4 discloses the effect of metal ions on structure and activity of papain from Carica papaya. (Tilte)
R4 clearly teaches that papain (a cysteine protease) activity is increased in the presence of calcium and magnesium ions. (Abstract and the whole article).
R5 discloses a protocol for purification of cysteine proteases from pineapple plant. 
Claim 17 – Since R3 and R4 disclose the effect of activators on cysteine proteases, adding the cofactors (activators) during extraction, after extraction, or during centrifugation or grinding and extraction as recited in claim 17 would have been motivated and obvious; absent any evidence to the contrary.
Claims 15, 16 – Since adding chemicals to wine or beer may change the pH of the medium, it would have been obvious to add the chemical at a level so that the pH of the beverage does not change. A pH of 3-4 would have been optimal for wine because 
Therefore, the use of activators other than cysteine, such as glutathione, methionine or calcium to increase the activity of bromelain, papain or other plant cysteine proteases would have been obvious. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in using the activators with the cysteine proteases for reducing the hazing potential of wines.
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.
	1.	Regarding the objection to claims for using “cofactor”, Applicant argues that they can be their own “lexicographer”. 
	a.	In enzymatic reactions, the terms “cofactor” and “activator” are standard terms, thus fixed for their uses. A biochemist does not use “cofactor” and “activator” interchangeably. 
	2.	Applicant argues that R1 discloses wine protein stabilization using immobilized bromelain, but R1 is silent regarding the use of an additive comprising bromelain and a cofactor.

	3.	Applicant argues that R2 discloses the activating power of cysteine with bromelain, papain (cysteine proteases) when used with wool.
	a.	Agreed. However, wool comprises protein. Furthermore, activation of a cysteine protease by cysteine is a universal phenomenon. Enzyme activation does not depend on the substrate that is being treated. Therefore, R2 offers a problem with which the Applicant is concerned. The word “activator” implies that the efficiency of enzyme is improved in the presence of the activator. Therefore, where the enzyme is used is of no importance. 
	4.	Applicant argues that skilled artisan would have no compelling reason, or importantly any reasonable expectation of success, absent the impermissible benefits of hindsight. 
	a.	Taking advantage of the use of an enzyme activator is within one’s ordinary skill in the art. As the word implies, an “activator” activates an enzyme, in the instant case, the cysteine protease. However, aside from an increased reaction rate, there are no unexpected results, other than hydrolyzing proteins at a higher rate. 
	5.	Applicant argues that the enzyme taught by Sundd (R3) differs from bromelain  by its sequence , but also for example, insofar as its optimum pH is neutral. 
	a.	Sundd has been cited as a teaching reference for disclosing the purification, concentration and stabilization of a cysteine protease as well as the effect of activators such as cysteine and glutathione. 

	6.	Applicant argues that Kaul (R4) discloses metal ions, e.g. calcium on activity of cysteine proteases, but R4 is silent with regard to plant based beverages.
	a.	Kaul (R4) is a secondary ref. disclosing the effect of calcium ion as cysteine protease activator. Instant claim 5 is limited to the use of a calcium salt as a cofactor (activator) of the cysteine protease. Kaul as a teaching ref. does not have to be concerned with any beverages. 
	7.	Applicant argues that the use of a cysteine protease and a cofactor (activator) brings about formation of glucose and amino acids (protein hydrolysis) that are necessary for the nutrition of the yeast needed for the alcoholic fermentation.
	a.	This argument is not commensurate with the scope of claims. Instant claims are directed to the treatment of wine (after complete fermentation) for getting rid of proteins which may cause haze, clouding, protein precipitation, reaction with polyphenolic compounds, etc. Therefore, arguing that a cysteine protease produces amino acids for yeast in the course of fermentation; is irrelevant. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention 
		No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791